                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                             UNITED STATES DISTRICT COURT                              February 27, 2020
                              SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

MICHAEL CARDORA ROBERSON,                        §
                                                 §
         Plaintiff,                              §
VS.                                              §   CIVIL ACTION NO. 4:19-CV-2965
                                                 §
BRANDLEY HUTCHISON                               §
and                                              §
J.E. BLAKE                                       §
and                                              §
J. HAWKINS, et al,                               §
                                                 §
         Defendants.                             §

                                            ORDER

       Plaintiff Michael Cardora Roberson, an inmate in the Texas Department of Criminal

Justice, filed a civil rights complaint. He now moves for appointment of counsel and to compel

production of documents.

       In his motion for appointment of counsel, the plaintiff requests counsel on the grounds

that he is indigent, incarcerated, and uneducated in the law. A civil rights plaintiff has no

automatic right to the appointment of counsel. See Hulsey v. State of Texas, 929 F.2d 168, 172-

73 (5th Cir. 1991) (citing Freeze v. Griffith, 849 F.2d 172, 175 (5th Cir. 1988); Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982)). The appointment of counsel is not required

unless a case presents exceptional circumstances. See Hulsey, 929 F.2d at 173 (citing Ulmer,

691 F.2d at 212-13). Other than pointing to his status as an indigent inmate, the plaintiff

provides no details in support of his request.       Because he does not allege or show that

exceptional circumstances warrant the appointment of counsel in this case, the plaintiff’s motion

will be denied at this time. If appropriate, the Court will reconsider whether counsel is necessary

on its own motion at a later date.


1/2
       In an order entered on February 18, 2020, this Court granted the defendants a protective

order and ordered that no discovery will be permitted until after the defendants’ motions to

dismiss are resolved. See Doc. # 62. Accordingly, Roberson’s motion to compel is denied.

       For the foregoing reasons, it is ORDERED that Roberson’s motion for appointment of

counsel (Doc. # 66) and his motion to compel production of documents (Doc. # 68) are

DENIED.

       It is so ORDERED.

       SIGNED on this 27th day of February, 2020.


                                               ___________________________________
                                               Kenneth M. Hoyt
                                               United States District Judge




2/2
